                              United States District Court
                            Western District of North Carolina
                                   Charlotte Division

 Johnie B. Erwin Jr.,                   )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              3:18-cv-00241-MR
                                        )
 vs.                                    )
                                        )
 Kenneth Lassiter                       )
 Eric Hooks                             )
 David Mitchell,                        )
                                        )
              Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 29, 2020 Order.

                                               June 29, 2020




          Case 3:18-cv-00241-MR Document 4 Filed 06/29/20 Page 1 of 1
